Citation Nr: 9919097	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits, based upon the veteran's 
claim for entitlement to service connection for malignant 
tumor of the right upper lobe secondary to pulmonary 
tuberculosis.  

3.  Entitlement to accrued benefits, based upon the veteran's 
claim for entitlement to an increased (compensable) 
evaluation for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  

In a rating decision dated in December 1992, the Regional 
Office (RO) denied service connection for malignant tumor of 
the right upper lobe secondary to pulmonary tuberculosis and 
a compensable evaluation for service-connected pulmonary 
tuberculosis; and the veteran subsequently perfected an 
appeal of that decision.  However, the veteran died in July 
1993 while the case was at the Board of Veterans' Appeals 
(Board) awaiting appellate review.  In August 1993, the 
appellant, the veteran's widow, filed claims for entitlement 
to service connection for the cause of the veteran's death 
and accrued benefits on the basis of claims pending at the 
time of the veteran's death; and the case was subsequently 
returned to the RO.  

In a November 1993 rating decision, the RO denied service 
connection for the cause of the veteran's death and accrued 
benefits, based upon the veteran's claims for entitlement to 
service connection for malignant tumor of the right upper 
lobe secondary to pulmonary tuberculosis and an increased 
evaluation for pulmonary tuberculosis.  In December 1993, 
prior to sending the appellant notice of that rating 
decision, in accordance with the provisions of 38 C.F.R. 
§ 3.103(f) (1998), the RO issued a statement of the case; and 
the appellant submitted a Department of Veterans Affairs (VA) 
Form 9 (Appeal to Board of Veterans' Appeals) in January 1994 
as per the instructions which accompanied the statement of 
the case.  Additionally, the appellant's representative filed 
a VA Form 1-646 (Statement of Accredited Representative in 
Appealed Case) dated in April 1994 in support of the 
appellant's claims.  Under the circumstances, the Board finds 
that the issues set forth on the previous page are properly 
on appeal before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.301, 20.302 (1998).  

In the January 1994 VA Form 9, the appellant indicated that 
she wished to appear at a hearing before a member of the 
Board at the RO.  Therefore, the case was remanded in January 
1997.  In March 1997, the appellant indicated that she wished 
to appear at a hearing before a RO hearing officer rather 
than a hearing before a member of the Board.  A RO hearing 
was held in March 1998.  


FINDINGS OF FACT

1.  No competent medical evidence was of record at the time 
of the veteran's death that would establish that he had a 
malignant tumor of the right upper lobe which was causally 
related to his service-connected pulmonary tuberculosis or 
had increased in severity due to that service-connected 
disability. 

2.  All relevant information necessary for an equitable 
disposition of the appeal involving the claim for an 
increased evaluation for pulmonary tuberculosis has been 
developed.  

3.  The evidence of record at the time of the veteran's death 
was against finding that the veteran's pulmonary tuberculosis 
was active or productive of moderately advanced lesions with 
continued disability, emphysema, dyspnea on exertion or 
impairment of health.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued 
benefits, based upon the veteran's claim for entitlement to 
service connection for malignant tumor of the right upper 
lobe secondary to pulmonary tuberculosis, is not well-
grounded.  38 U.S.C.A. §§ 5107(a), 5121 (West 1991); 38 
C.F.R. § 3.1000 (1998).   

2.  The criteria for a compensable evaluation for pulmonary 
tuberculosis were not met for the two year period prior to 
the veteran's death.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6722 
(1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran.  See Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Even though the claim for accrued benefits under 
38 U.S.C.A. § 5121 is a separate claim from the veteran's 
claims for service connection and an increased evaluation for 
his service-connected pulmonary tuberculosis, it is at the 
same time derivative of those claims, in that the claimant's 
entitlement is based upon the veteran's entitlement.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996).  

The veteran had claims for entitlement to service connection 
for malignant tumor of the right upper lobe secondary to 
pulmonary tuberculosis and entitlement to a compensable 
evaluation for pulmonary tuberculosis pending at the time of 
his death in July 1993.  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c).  The 
Board finds that the appellant in this case met this 
requirement by submitting a claim for accrued benefits based 
on the veteran's claims that were pending at his death in 
August 1993.  


I.  Service Connection

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that a claim for entitlement to service 
connection benefits must be well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one which is plausible; 
that is meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  Supporting evidence that is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible must be submitted.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The Board notes that it is not contended that the veteran's 
lung cancer had its onset in service or was manifested within 
one year of his separation from service; nor is there any 
competent evidence tending to show that such was the case.  
The appellant essentially maintains that the veteran's lung 
cancer was caused by his service-connected pulmonary 
tuberculosis.  

VA medical records of record at the time of the veteran's 
death show that he was diagnosed with nonsmall cell malignant 
tumor of the right upper lobe; and he had been service-
connected for tuberculosis of the upper right lung field.  
The evidence of record at that time also included evidence of 
a history of smoking.  A VA hospital discharge summary dated 
in December 1992 shows that the veteran had a "60 pack year 
history."  In another earlier VA hospital discharge summary 
dated from October to November 1992, it was noted that the 
veteran had been a nonsmoker for 20 to 25 years but might 
possibly have been exposed to passive cigarette smoke in his 
employment as a musician on a casino boat.  During the course 
of his appeal, the veteran indicated that he was only exposed 
to secondary smoke for four hours a week for three months as 
a musician on the open deck of a boat.  

Additionally, while the veteran asserted in January 1993 that 
his physician at a United States Air Force Base medical 
facility had related that tuberculosis scars were a breeding 
ground for malignancies, an opinion from that physician 
relating the veteran's lung cancer to the service-connected 
pulmonary tuberculosis was not submitted prior to the 
veteran's death.  Moreover, the evidence of record at the 
time of the veteran's death did not include any competent 
evidence tending to show that his malignant tumor of the 
right upper lobe was caused by his service-connected 
pulmonary tuberculosis or that the service-connected 
pulmonary tuberculosis made his malignant tumor of the right 
upper lobe worse.  Therefore, the Board finds that the claim 
for entitlement to accrued benefits, based upon the veteran's 
claim for entitlement to service connection for malignant 
tumor of the right upper lobe secondary to pulmonary 
tuberculosis, is not well-grounded.  

Where an appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist in 
developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Additionally, the Board points out that a claim for 
accrued benefits is based on the evidence of record at the 
time of the veteran's death.  Further, if an appellant does 
not submit a well-grounded claim, the appeal of the claim 
must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  


II.  Increased Rating

The Board finds that the claim for entitlement to accrued 
benefits, based upon the veteran's claim for entitlement to a 
compensable evaluation for pulmonary tuberculosis, is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the claim and 
points out that the claim is to be evaluated based on the 
evidence of record at the time of the veteran's death.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability must 
also include consideration of the functional impairment of 
the veteran's ability to have engaged in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximated the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The service medical records include no X-ray reports tending 
to show that tuberculosis was manifested during service.  The 
claims file does include a VA hospital final summary showing 
that the veteran was admitted in January 1949 and discharged 
in August 1949.  The diagnosis was pulmonary tuberculosis.  
According to that summary, an X-ray in January 1949 revealed 
a lesion in the upper right lung field with cavitation in the 
first interspace.  According to an interim summary of the 
same hospitalization dated in March 1949, an X-ray 
examination at Keesler Field in January 1949 had revealed a 
lesion in the upper right lung field, suspicious of 
tuberculosis.  Also according to a June 1949 rating decision, 
which denied service connection for pulmonary tuberculosis, 
the first record of any tuberculosis was noted on December 
29, 1948.  However, another rating decision dated in August 
1950 granted service connection for pulmonary tuberculosis 
and assigned a 100 percent rating for that disability, 
effective in June 1950, based on a liberalizing law.  

Subsequent ratings assigned a 50 percent evaluation, from 
January 1953 to January 1957; a 30 percent evaluation from 
January 1957 to January 1962; and a noncompensable 
evaluation, effective in January 1962.  The noncompensable 
rating has been in effect since January 1962.  

Under the provisions of Diagnostic Code 6722, moderately 
advanced, inactive pulmonary tuberculosis is assigned a 100 
percent evaluation for two years after date of inactivity, 
following active pulmonary tuberculosis, which was clinically 
identified during active service, or subsequently.  
Thereafter, for four years, or in any event, to six years 
after date of inactivity, a 50 percent evaluation is 
provided.  Thereafter, for five years, or to 11 years after 
date of inactivity, a 30 percent evaluation is provided.  
Following far-advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent 
evaluation is warranted.  Following moderately advanced 
lesions, provided there was continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., a 20 percent 
evaluation is warranted.  Otherwise a noncompensable 
evaluation is warranted.  38 C.F.R. Part 4.  

The preponderance of the evidence of record at the time of 
the veteran's death is against finding that a compensable 
evaluation was warranted for his service-connected pulmonary 
tuberculosis at that time.  

The VA hospital discharge summary dated from October to 
November 1992 shows that the veteran had a history of 
tuberculosis of the right upper lobe of the lung in 1947 
which was treated and that he had been diagnosed with 
nonsmall cell malignant tumor of the right upper lobe.  
However, that hospital summary shows no treatment for 
pulmonary tuberculosis or attributes any symptoms or 
disability to pulmonary tuberculosis.  The claims file also 
includes other VA records dated during two year period prior 
to the veteran's death, although obtained after he died, 
which show treatment for his lung cancer but no treatment for 
pulmonary tuberculosis or the residuals of such disability.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
that evidence is against finding that the veteran's pulmonary 
tuberculosis was active or productive of moderately advanced 
lesions with continued disability, emphysema, dyspnea on 
exertion or impairment of health, nor is there any probative 
evidence tending to show that such was the case.  Thus, the 
evidence of record at the time of the veteran's death does 
not show that the criteria for a compensable evaluation for 
pulmonary tuberculosis were met.  

Additionally, it does not appear that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

The claim for entitlement to accrued benefits, based upon the 
veteran's claim for entitlement to service connection for 
malignant tumor of the right upper lobe secondary to 
pulmonary tuberculosis, is denied.

The claim for entitlement to accrued benefits, based upon the 
veteran's claim for entitlement to a compensable evaluation 
for pulmonary tuberculosis, is denied.  


REMAND

In accordance with the Board's October 1997 remand, the RO 
asked the appellant to submit statements from physicians 
which established an etiological relationship between the 
veteran's pulmonary tuberculosis and lung cancer.  After the 
case was returned to the Board but within 90 days of 
certification to the Board, the appellant submitted a letter 
dated in January 1999 from a private physician, who reported 
having treated the veteran in November 1992 and who had 
signed the veteran's certificate of death.  See 38 C.F.R. 
§ 20.1304(a) (1998).  That physician reported that the 
veteran was diagnosed with a large mass in the right upper 
lobe six weeks prior to his evaluation of the veteran.  
Significantly, the physician also related: 

The etiology of non-small cell lung 
cancer like what [the veteran] had is 
most likely dependent on a history of 
smoking.  Also, some of the nonsmall cell 
cancers can arise from previous scars of 
cavity, pneumonia, or [tuberculosis] 
scars.  It is possible that the 
[veteran's] cancer started in the 
previous scar of the cavity lesion of 
tuberculosis, which was diagnosed when he 
was actively serving in the Navy.  

According to the certificate of death, the veteran died in 
July 1993 and the immediate cause of death was metastatic non 
oat-cell cancer of the lung, which had had its onset one year 
before he died; and, as noted above, the veteran was service-
connected for pulmonary tuberculosis.  Under those 
circumstances and in light of the above medical opinion, the 
Board finds that the claim for entitlement to service 
connection for the cause of the veteran's death is well-
grounded.  Therefore, the VA has a duty to assist the 
appellant in the development of her claim, and the Board 
finds that a medical opinion, based on review of all the 
veteran's available medical records, is warranted.  
38 U.S.C.A. § 5107.  

In response to a request for information regarding treatment 
the veteran had received for his lung cancer and tuberculosis 
since service, the appellant reported that he had been 
treated at the VA medical facility in Biloxi, Mississippi, 
from June 1992 to August 1993.  While it is not clear what 
records the RO requested from that facility, that facility 
sent records dated from July 1987 to July 1993 to the RO.  
However, in the Board's October 1997 remand, the RO was asked 
to attempt to secure copies of all VA medical records, 
including archived records and X-ray films, pertaining to the 
veteran dated since service, especially the terminal hospital 
records from the VA medical facility in Biloxi, Mississippi.  
The veteran was service-connected for pulmonary tuberculosis 
since 1950.  Thus, there may be other VA medical records 
pertaining to treatment for tuberculosis and that information 
or the absence of treatment for tuberculosis for many years 
may be pertinent to the medical opinion being requested in 
this case.  

Additionally, in the prior remand, the RO was asked to 
request that the appellant identify any medical providers who 
took chest X-rays and to obtain all X-ray films from the VA.  
However, no X-ray films have been obtained since the Board's 
remand.  It is the appellant's contention that a physician 
related that chest X-rays in 1992 showed that the veteran's 
lung cancer was in the same location as the tuberculosis 
shown on chest X-rays in 1943.  However, review of the claims 
file suggests that X-rays did not reveal any evidence of 
pulmonary tuberculosis until after service in 1948 or 1949.  

The Board also notes that the RO requested records from 
Keesler Air Force Base, which the appellant reported.  That 
facility sent a response to the RO indicating that records 
were maintained someplace else.  Review of the record 
discloses that records received from the VA medical facility 
in Biloxi, Mississippi, include records from Keesler Air 
Force Base.  However, it is not clear that all pertinent 
records from the facility at Keesler Air Force Base have been 
obtained.  Therefore, the Board finds that further action on 
this matter is warranted.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her appeal, 
the case is REMANDED to the RO for the following development: 

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should also attempt to secure 
copies of all VA medical records, 
including archived records and X-ray 
films, pertaining to the veteran dated 
since service.  

3.  The RO should ask Keesler Air Force 
Base for all 
X-ray films pertaining to the veteran, 
especially any dated from 1943 to 1949.  
The RO should also ask Keesler Air Force 
Base to specify where the veteran's 
medical records were sent.  If the records 
were sent to a facility other than the VA 
medical facility in Biloxi, Mississippi, 
the RO should attempt to secure copies of 
all records pertaining to the veteran from 
such facility.  

4.  Thereafter, the claims folder should 
be referred to a VA physician for review.  
The physician should provide an opinion as 
to whether it is just as likely as not 
that the veteran's service-connected 
tuberculosis was related to his lung 
cancer and the nature of any such 
relationship, to include whether the 
pulmonary tuberculosis substantially 
contributed to the veteran's death.  The 
physician should also review the veteran's 
medical records in order to obtain a 
history of other possible causes of the 
lung cancer, such as tobacco use, and 
review any X-ray films of the veteran's 
chest obtained in connection with this 
remand.  The examiner should also provide 
rationales for his or her opinions.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

